DETAILED ACTION
RE: Seon
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 10/19/2021 is acknowledged. New claims 22 and 23 have been added. Claims 1, 4, 5, 8, 10, 11, 13, 22 and 23 are pending. Claims 2, 3, 6, 7, 9, 12 and 14-21 have been canceled. Claims 1 and 5 have been amended.
3.	Claims 1, 4, 5, 8, 10, 11, 13, 22 and 23 are under examination.

Objections Withdrawn
4.	The objection to claim 2 is withdrawn in view of applicant’s cancellation of the claim. 

Rejections Withdrawn
5.	The rejection of claims 1 and 4-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment to the claims. 
6.	The rejection of claims 6, 7, 9, 14, 18-19 and 21 under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement is withdrawn in view of applicant’s submission of evidence showing that the antibody SN6h is commercially available.   

8.	The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (WO2015/118031A2, pub. date: 8/13/2015), in view of Seon et al. (US 2014/0044724A1, pub. date: 2/13/2014) is withdrawn in view of applicant’s amendment to the claims. 

Rejections Maintained
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 4, 5, 8, 10, 11, 13, 22 and 23 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (WO2015/118031A2, pub. date: 8/13/2015), in view of Seon et al. (US 2014/0044724A1, pub. date: 2/13/2014), further in view of Zamarin et al. (Pharmacology & Therapeutics, 2015, 150: 23-32).

Applicant’s Arguments
	The response states that this rejection is premised in part on the alleged disclosure in Seon et al. that administering anti-endoglin antibody SN6j resulted in Attorney Docket No.: 003551.00837the application discloses that SN6h is superior to SN6j in its anti-cancer activity, particularly when combined with a checkpoint inhibitor. In this regard, some particular examples from the present application are pointed out below: 
Example 3 concludes: "SN6h is more effective than SN6j for tumor suppression (p<0.01)" 
Example 4 concludes: "It is remarkable that metastasis is completely suppressed in the lungs of 3 of 7 mice that received SN6h plus anti-PD-LI mAb." 
Example 5, states: "SN6h + anti-PD-LI mAb is more potent than SN6j + anti-PD-LI in the tumor growth suppression (p<0.001)." 
Example 6, states: "... SN6h + anti-PD-LI mAb appears to be more effective than SN6j + anti- PD-Li mAb in treating the tumor-bearing mice..." and "Analysis of the survival extension by the combination therapy shows that the combination of SN6h and anti-PD-LI mAb exerts synergistic effect on the survival extension of the tumor-bearing mice compared with the individual components of the combination as described in the legend to Figure 4." 
Based on the foregoing examples from the present application, Applicant respectfully submits that the method recited in the instant claims could not be expected by one skilled in the art in view of the references of record. Reconsideration and withdrawal of the stated rejections is respectfully requested. 

Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive. Claim 1 has been amended to limit the monoclonal antibody to SN6h. Seon et al. discloses a method of treating tumor angiogenesis in a subject, the method comprising administering to the subject a naked anti-human endoglin (anti-hENG) antibody or an immunoconjugate thereof ([0066], [0088]). Although antibody SN6j was used in the working example (Example 4) to show that the anti-hENG antibody can reduce tumor volume (Figs. 6 and 7) and increase the survival time, the anti-hENG antibody which can be used to treat tumor is not limited to SN6j.  Seon et al. teaches “In addition to SN6j, all other six anti-hENG mAbs (SN6h, SN6, SN6c, SN6d, SN6f and SN6i), whose sequential epitopes are located in the protein sequence region encoded by exons 4-8 (see FIG. 1), also showed effective immunostaining of tumor-associated blood vessels in the knock-in mice”, and “all of SN6h, SN6j, SN6d and SN6f react well with the chimeric ENG in both homozygous and heterozygous (hemizygous) mice” ([0076] and [0021]). Seon et al. teaches “the immunohistochemical (IHC) staining of the malignant tissue with each of the eight mAbs showed that these mAbs reacted strongly with the vascular endothelium associated with all of the malignant tissues tested, whereas the isotype control IgG failed to demonstrate any significant staining in each tissue” ([0083]). Seon et al. teaches “the anti-hENG mAbs according to the present invention showed strong immunoreactivity to ENG as shown by selective reactivity to ENG-expressing human leukemia-lymphoma cells and human vascular endothelial cells as demonstrated by their reactivity with malignant tumor vasculature. Since ENG is primarily a proliferation-associated marker for endothelial cells undergoing active 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kontermann to use the antibody SN6h or an immunoconjugate thereof and anti-PD-L1 antibody to treat cancer in view of Seon et al. One of ordinary skill in the art would have been motivated to do so because Seon et al. teaches a method of treating tumor angiogenesis in a subject, the method comprising administering to the subject a naked anti-human endoglin antibody or an immunoconjugate thereof ([0066], [0088], wherein the antibody includes SN6h. One of ordinary skill in the art would have had a reasonable expectation of success because Kontermann et al. teaches a method of treating a tumor in a human subject comprising simultaneous, sequential or separate administration of an anti-endoglin antibody-drug conjugate and one or more antitumor drugs to the subject, wherein the one or more antitumor drugs comprise an anti-PD-1 or anti-PD-L1 antibody (page 14, para 5-6, page 23, para 2, claims 1, 58-73, page 19, last para, and page 24, last para, page 2, last para), and has shown that administration of an anti-endoglin-drug conjugate resulted in an inhibition of growth of a tumor and a reduction in tumor volume in the subject (Fig. 11A), Seon et al. has shown that the administration of SN6j resulted in reduction of tumor volume (Figs. 6 and 7) and increase of the survival time ([0091]), 
Applicant’s arguments of unexpected results are not persuasive. MPEP (MPEP 716.02) states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the arguments that SN6h is more effective or more potent than SN6j in suppressing tumor growth are not persuasive. SN6h and SN6j bind to different epitopes on endoglin, therefore, the efficacy or potency in treating tumor would be expected to be different (more or less effective in treating tumor). 
Applicant arguments on synergistic improvement of survival are not persuasive. Synergistic effects means a combined effect greater than the sum of their separate effects. Fig. 4 (reproduced below) appears to show less than additive effects of anti-PD-L1 antibody and SN6h. The survival time of the animals receiving an anti-PD-L1 antibody is about 23 days (Fig. 4a). The survival time of the animals receiving SN6h is about 30 days (Fig. 4c). The survival time of the animals receiving both anti-PD-L1 antibody and SN6h is about 40 days (Fig. 4e). 
Furthermore, MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In the instant case, claim 1 requires treating  human individuals having a cancer that is resistant to an immune checkpoint inhibitor 


    PNG
    media_image1.png
    672
    972
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    315
    937
    media_image2.png
    Greyscale

For at least the foregoing reasons, the rejection is deemed proper and is maintained.


New Grounds of Objection and Rejection
Claim Objections
11.	Claims 1, 4, 5, 8, 10, 11 and 13 are objected to for reciting “the human endoglin”. Claim 1 has been amended to recite “a human endoglin antigen” in line 4. The terminology shall be consistent throughout the claims. The claims should be amended to recite “the human endoglin antigen”.
 
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 4, 5, 8, 10, 11 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 4, 5, 8, 10, 11 and 23 depend or ultimately depend from claim 1. Claim 1 requires the anti-endoglin antibody to be mAb SN6h or endoglin binding fragment thereof. The mAb SN6h is a mouse monoclonal antibody. 

    PNG
    media_image3.png
    555
    733
    media_image3.png
    Greyscale

Claims 4, 5, 8, 10, 11 and 23 recite a chimeric or humanized antibody. Therefore, the claims do not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1, 4, 5, 8, 10, 11, 13, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	
Conclusion
16.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HONG SANG/Primary Examiner, Art Unit 1643